Citation Nr: 0433121	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  97-177 34	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral ankle 
disabilities.

2.  Entitlement to a compensable rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO denied compensable 
evaluations for the veteran's bilateral ankle and left knee 
disabilities.  

In a September 2000 decision, the Board denied compensable 
evaluations for the ankle and left knee disabilities.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims.  In March 2003, the Secretary of the 
Department of Veterans Affairs (Secretary) filed a motion for 
remand, requesting that the Court vacate the Board's 
September 2000 decision and remand the issues for further 
development.  In an April 2003 Order, the Court granted the 
Secretary's motion, vacated the Board's September 2000 
decision, and remanded the matter to the Board for compliance 
with directives that were specified in the motion.

This case was most recently before the Board in September 
2003, at which time it was remanded, primarily to ensure 
compliance with the assistance and notification provisions of 
the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), reference to which had been 
made in the Secretary's March 2003 motion.  The actions 
requested in the Board's September 2003 remand have been 
undertaken.  

Having reviewed the file, the Board believes that the file 
now requires additional evidentiary development.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.




REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
as to the claims of entitlement to compensable evaluations 
for bilateral ankle disabilities and a left knee disability.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1998).

The most recent VA examination of the joints on file was 
conducted in December 1999.  At that time a diagnosis of 
Reiter's syndrome with non-specific ankle and knee pain, 
radiating proximally, was made.  The examiner noted that the 
veteran's complaints seemed to be greatly out of proportion 
to his physical appearance and ability to ambulate.  The 
report also stated that it was difficult to the examination 
due to the veteran's extreme sensitivity.  For instance, 
range of motion studies were not conducted due to the 
veteran's complaints of pain (which the examiner noted 
appeared to be greatly exaggerated out of proportion to any 
physical abnormality.)

In a July 2003 statement from the veteran, he maintained that 
the symptoms of his ankle and left knee disabilities had 
worsened (since he was last examined).  The veteran indicated 
that he had been receiving treatment at the VA Medical Center 
(VAMC) in Loma Linda, California, and that all of his 
treatment records are on file there.  Records from that 
facility current to May 2004 have been obtained.  In May 
2004, the veteran was seen for bilateral ankle pain and 
instability due to Reiter's arthritis.  A VA treatment record 
dated in April 2004 reflects that diagnoses of Reiter's 
syndrome and reactive arthritis affecting joints including 
the ankles, since the 1990's, were made.  An October 2003 
record shows a history of chronic ankle instability due to 
old injuries as well as a history of Reiter's arthritis.  A 
September 1999 record shows a diagnosis of Reiter's disease 
with complaints of arthritis pain in the hips, knees, and 
ankles.  

Essentially, the Board cannot assess the current severity of 
the veteran's ankle and left knee disabilities based upon the 
evidence currently on file, and therefore, an examination is 
necessary.  It is not the passage of time, in and of itself, 
that renders an earlier examination outdated.  Rather, the 
determining factor is whether the evidence of record is 
sufficient to allow for an informed decision.  As noted, the 
full examination findings were not made in 1999 due to the 
veteran's reported symptoms.  Moreover, the diagnosed 
Reiter's syndrome which is clinically documented as affecting 
the ankles and knees, is not service connected.  Therefore, 
the symptoms attributable solely to the veteran's ankle and 
left knee service injuries and those associated with the non-
service-connected Reiter's syndrome must be separately 
identified to the extent possible for disability evaluation.  
In this case, the Board finds that sufficient evidence does 
not exist at this point, and that an informed decision may 
not be made as to this appeal without the need for further 
development, to include a new examination.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  

1.  The RO should obtain medical records from 
the VAMC in Loma Linda, California, for the 
period extending from May 2004 to the present 
time. 

2.  Then, the RO should make arrangements for 
the veteran to undergo an orthopedic 
examination of both ankles and the left knee 
for the purpose of determining the severity 
of these service-connected disabilities.  The 
veteran's claims folder must be provided to 
the examiner for review. 

a.  The examination report should include 
a detailed description of pertinent 
symptoms of residuals of service-connected 
injuries of the ankles and left knee, 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.


b.  The examiner should be notified that 
the veteran's file reflects that Reiter's 
syndrome affecting the joints, including 
the knees and ankles, has also been 
diagnosed, and that this condition is not 
service-connected.  To the extent 
possible, symptoms of the service-
connected injury residuals affecting the 
ankles and left knee, and symptoms of the 
non-service-connected Reiter's syndrome, 
should be separately identified.

c.  The examination report should include 
descriptions of ranges of motion in the 
ankles and left knee, noting the normal 
ranges of motion in these joints.  The 
presence of either instability or 
subluxation in the left knee should be 
noted.  Any ankylosis or deformity of the 
ankles and left knee should also be 
identified.

d.  Whether there is likely to be 
additional range of motion loss of the 
ankles and left knee due to any of the 
following should also be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should be asked to describe 
whether pain significantly limits 
functional ability during flare-ups.

e.  Any diagnostic tests and studies 
deemed necessary by the examiner in order 
to respond to the specified inquiries 
should be conducted, to include X-ray 
films of the ankles and left knee.  Any 
findings reported should be described in 
terms of whether these are attributable to 
the service connected conditions or to a 
non-service connected condition.


3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


